DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication file on February 24, 2021.
Status of claims in the instant application:
Claims 1 – 20 are pending.
Claims 1 – 4, 6, 9, 11 – 14, and 16 – 20 are amended.
No claims have been cancelled.
No new claims have been added.

Response to Arguments
Corrections are made for the objection for claims 4 and 9 – 10. The objection to claims 4 and 9 – 10 have reconsidered and they are withdrawn. 
Applicant’s arguments of Applicant’s remarks on February 24, 2021, with respect to claims 1 -8 and 11 - 20 that were rejected under 35 U.S.C. 103 as being unpatentable over WO 2018111270 A1 to Garg  in view of US Patent Publication No. 2016/00728075 A1 to Park and with respect to claims 9 and 10 that were rejected over WO 2018111270 A1 to Garg in view of US Patent Publication No. 2016/00728075 to Park and further in view of US Patent Publication No. 2019/0197435 to Kobayashi have been fully considered, but they are not persuasive. Therefore, the application is directed to the response below:
In response, Examiner notes that Applicant amended the independent claims which necessitated new grounds of rejection over Garg in view of Herrera. Therefore Applicant’s arguments are moot in view of the new grounds of rejection. 
Drawings
The drawings file on December 10, 2018 are accepted.

Specification
The specification file on December 10, 2018 is accepted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites limitation that is the same or broader than the parent claim, therefore, it does not further narrow the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Lines 2 – 3 in claim 6 recites “the binary inference engine in the instructional files is unencrypted”, but there is no support within the specification for this limitation. For the purpose of examination, “the binary inference engine in the instructional files is unencrypted” is interpreted as “the model data corresponding to the binary engine is unencrypted” based on applicant’s specification para. 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the other binary inference engine" in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “other binary inference engine” is interpreted as “another binary inference engine”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6, 11 - 13, 17 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018111270 A1 to Garg Sunil et al., (hereafter, "Garg") in view of US 20030229605 A1 to Herrera et al., (hereafter, “Herrera”).
Regarding claims 1, 19, and 20, Garg teaches a method, one or more non-transitory computer readable storage media and a system comprising one or more processors, comprising by a computing system: receiving, from a client device associated with a user, a first user request; [Garg, para. 190 – 191 discloses a user interface giving access to a user to create new data analytic session and select from a variety of machine learning models] accessing an instructional file in response to the first user request, wherein the instructional file comprises a binary inference engine and encrypted model data corresponding to the binary inference engine, [Garg, para. 17 – 18 discloses obtaining a machine learning package which contain an encrypted machine learning model, metadata and an encrypted model execution script. Para. 191 discloses the user interface 900 can allow the user to select a target prediction process (e.g., oil production), select an output type, and select a machine learning model from among machine learning models that are deployed locally on a client device of the user and/or are remotely accessible to the user] decrypting, by a decryption key, the encrypted model data corresponding to the binary inference engine; [Garg, para. 152 discloses decrypting the metadata file that includes metadata associated with the machine learning model using a password or a private key] executing the binary inference engine based on the first user request and using the decrypted model data; and [Garg, para. 170 discloses executing the model execution script to input the pre-processed data into the model and execute the model with the pre-processed data] sending, to the client device responsive to the first user request, one or more execution results responsive to the execution of the binary inference engine. [Garg, para. 173 discloses outputting the model to a user interface for display to a user. Para. 171 discloses the model being a result of the model execution.], but Garg does not teach the encrypted model data comprising at least one of: a parameter used in the binary inference engine, a weight used in the binary inference engine or a declared syntax used in the binary inference engine.
However, Herrera does teach the encrypted model data comprising at least one of: a parameter used in the binary inference engine, a weight used in the binary inference engine or a declared syntax used in the binary inference engine. [Herrera, para. 381 discloses inference engine 112 could invoke the specified method with any specified arguments. This element may be applied both as a standalone statement and as a term in an expression (if the invoked method returns a value). The invocation may involve zero or more argument expressions. The number of arguments could be identical to the number of parameters expected by the target method, and each argument may be type-compatible with its corresponding method parameter. If the method parameter is an output parameter, the argument may be an identifier for either a field or local variable. Para. 382 discloses when an argument and parameter are of type Number, inference engine 112 compares their precisions. If the source-object (argument for an input parameter; parameter for an output parameter) precision is less than that of the destination object (parameter for an input parameter; argument for an output parameter), inference engine 112 zero-extends the source value to match the destination precision and then passes the value. Para. 104 discloses constructor functions 654a-654c create an instance of inference engine 650. In particular, function 654a creates an inference engine instance that uses a binary rulebase defined using an input stream, and function 654b creates an inference engine instance that uses a binary rulebase defined using a URL. As explained below, multiple inference engine instances may use the same rulebase, and function 654c creates one inference engine instance based on another inference engine instance that is using the same rulebase.]
 	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Herrera’s system with Garg’s system, with a motivation to help increase the operational efficiency of the inference engine, and help to protect the privacy of and increase the security surrounding the rulebase. [Herrera, para. 35] 
	
 	As per claim 2, Garg in view of Herrera teaches the method of Claim 1, wherein the binary inference engine and the encrypted model data are associated by a linker. [Garg, para. 156 discloses a metadata file that uses metadata to identify the inputs of the model and formats that correspond to the inputs of the model.]

As per claim 3, Garg in view of Herrera teaches the method of Claim 1, wherein the binary inference engine comprises one or more machine-learning models. [Garg, para. 101 discloses a data analytics wrapper may not limited to deploying one machine learning model, but can be used to deploy multiple machine learning models.]

As per claim 4, Garg in view of Herrera teaches the method of Claim 3, wherein the encrypted model data corresponding to the binary inference engine comprises one or more of: parameters used in the one or more machine-learning models; weights used in the one or more machine-learning models; declared syntaxes used in the one or more machine-learning modes; or descriptions associated with the one or more machine-learning models. [Garg, para. 183 discloses the training data used by the model is being predicted to have a certain output and the parameters of the model and be updated to associate the predicted output to be closer to an expected output. Para. 12 discloses the metadata can include one or more of: a model identifier; a model name; a model description; a model type; a machine learning algorithm type; a model version; a model input; a model output; a model input type; a model output type; a preprocessing/conditioning program name; a post-processing program name; a time of model creation; a model execution script identifier; a re-training program name; a model author; or a modification time.]

As per claim 5, modified Garg teaches the method of Claim 3, wherein the one or more machine-learning models are based on neural networks. [Garg, para. 12 discloses a model identifier; a model name; a model description; a model type; a machine learning algorithm type; which does include neural network since it is a type of machine learning algorithm]

As per claim 6, Garg in view of Herrera teaches the method of Claim 1, wherein the encrypted model data is generated based on an encryption key. [Garg, para. 152 discloses the metadata file may be secured using code compilation, obfuscation, signing, public/private key encryption which would make decryption required a password or a private key] and the binary inference engine in the instructional file is unencrypted. [Garg, para. 144 discloses the computing device can generate a machine learning model package. In some embodiments, the computing device can generate the package by adding, compressing, packaging, and/or encrypting a model file, a metadata file, a model execution script, and a re-training program associated with one machine learning model]

As per claim 11, Garg in view of Herrera teaches the method of Claim 1, wherein the binary inference engine comprises one or more components. [Garg, para. 52 discloses one or more of management components in which para. 132 discloses performing on one or more server that can also be used to train and validate machine learning models]

As per claim 12, Garg in view of Herrera teaches the method of Claim 11, further comprising: determining one or more of the one or more components of the binary inference engine to parallelize. [Garg, para. 115 – 116 discloses performing multiple processes in parallel and a computing device that includes multiple management components]

As per claim 13, Garg in view of Herrera teaches the method of Claim 12, wherein executing the binary inference engine comprises executing the determined one or more of the one or more components of the binary inference engine in parallel. [Garg, para. 115 - 117 discloses performing multiple processes in parallel and a computing device that includes multiple management components obtaining training data input and expected output pair to be used to train a machine learning model]

Regarding claim 17, Garg in view of Herrera teaches the method of Claim 1, but modified Garg does not teach wherein the instructional file comprises a plurality of binary inference engines and a corresponding plurality of model data, respectively. 
However, Herrera does teach wherein the instructional file comprises a plurality of binary inference engines and a corresponding plurality of model data, respectively. [Herrera, para. 112 discloses core object 700 uses various data structures 702 to communicate with rulebase builders 500, 550 and inference engines 600, 650. Data structures 702 include a message handler 704. Message handler 704 represents a handler used to communicate with client application 222. For example, message handler 704 can be used to intercept messages 706 from a rulebase builder 500, 550 or an inference engine 600, 650. This may allow message handler 704 to capture error, warning, trace, or other messages 706 generated by rulebase builder 500, 550 or inference engine 600, 650. Data structures 702 also include exceptions 708. Exceptions 708 identify errors detected during rulebase building or inferencing.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Herrera’s system with Garg’s system, with a motivation to receive one or more input values, analyze the input values using a rulebase, and generate one or more output values. The output values could then be used for a variety of purposes, such as by making the patient's diagnosis available to a user. [Herrera, para. 23]

Claims 7 - 8, 14 - 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018111270 A1 to Garg Sunil et al., (hereafter, "Garg") in view of US 20030229605 A1 to Herrera et al., (hereafter, “Herrera”) further in view of US 20160072807 A1 to Park.
Regarding 7, modified Garg teaches the method of Claim 1, but modified Garg does not teach wherein the decryption key comprises a unique identifier associated with the computing system.
However, Park does teach wherein the decryption key comprises a unique identifier associated with the computing system. [Park, para. 5 discloses a new shared key being associated with a device identifier of a user device.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine device identifier of Park into the management of machine learning model package of modified Garg, with a motivation to be decrypted using shared key and authenticated based on the device identifier. [Park, para. 5]

Regarding claim 8, modified Garg teaches the method of Claim 7, but modified Garg does not teach wherein the unique identifier associated with the computing system comprises one or more of a hardware identifier or a media access control (MAC) address.
However, Park does teach wherein the unique identifier associated with the computing system comprises one or more of a hardware identifier or a media access control (MAC) address.[Park, para. 39 discloses device identifier can comprise an address element which can comprise a media access control (MAC) address.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine device identifier of Park into the management of machine learning model package of modified Garg, with a motivation to establish a communication between the user devices and the computing device and to be used as an identifier or locator of the user devices. [Park, para. 39]

Regarding claim 14, Garg in view of Herrera teaches the method of Claim 1, but modified Garg does not teach further comprising: sending, to a licensing server, a validation request for a permission to execute the binary inference engine, wherein the binary inference engine is associated with a public key, and wherein the validation request comprises the public key, receiving the permission from the licensing server.
However, Park does teach further comprising: sending, to a licensing server, a validation request for a permission to execute the binary inference engine, [Park, para. 41 discloses transmitting an authentication request to a computing device that has methods and systems implemented. Para. 36 discloses the computing device can be a server. Para. 56 discloses the methods and systems employing neural networks] wherein the binary inference engine is associated with a public key, and wherein the validation request comprises the public key, [Park, para. 5 discloses having information related to a shared key are transmitted to a user device send after an authentication request is made and is verified to be trustworthy based on a security protocol which is accomplish on computing device that is considered to be a server, para. 36] receiving the permission from the licensing server. [Park, para. 69 discloses allowing user device to access content based on the authentication request from the security protocol. Para, 64 discloses the trustworthiness of the authentication request according to the security protocol] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine shared key of Park into the management of machine learning model package of Garg in view of Herrera, with a motivation to decrypt content request made by the user device using the shared key and authenticate the user device based on a device identifier.  [Park, para. 5] and determine that the authentication request is trustworthy according to the first security device, a device identifier and information related to a shared key are transmitted to the user device. [Park, abstract]

Regarding 15, modified Garg teaches the method of Claim 14, but modified Garg does not teach wherein the permission is generated based on a validation of the public key by the licensing server.
However, Park does teach wherein the permission is generated based on a validation of the public key by the licensing server. [Park, para. 5 discloses having information related to a shared key are transmitted to a user device send after an authentication request is made and is verified to be trustworthy based on a security protocol which is accomplish on computing device that is considered to be a server, para. 36.]
With respect to the motivation to combine modified Garg with Park, same reasoning as in claim 14 applies.

Regarding claim 18, Garg in view of Herrera teaches the method of Claim 17, further comprising: receiving, from an application installed on the client device associated with the user, a second user request; [Garg, para. 190 – 191 discloses a user interface giving access to a user to create new data analytic session and select from a variety of machine learning models. Para. 204 discloses having a target application on a client computers receiving and executing the machine learning model packages] accessing the instructional file; [Garg, para. 17 – 18 discloses obtaining a machine learning package which contain an encrypted machine learning model, metadata and an encrypted model execution script] selecting, based on the second user request, another binary inference engine from the plurality of binary inference engines in the accessed instructional file; [Garg, para. 191 discloses allowing a user to select a machine learning model from among machine learning models that are deployed locally on a client device] decrypting, by the decryption key, the encrypted model data corresponding to the another binary inference engine; [Garg, para. 152 discloses decrypting the metadata file that includes metadata associated with the machine learning model using a password or a private key] executing the other binary inference engine based on the second user request and [Garg, para. 170 discloses executing the model execution script input the pre-processed data into the model and execute the model with the pre-processed data] sending, to the client device responsive to the second user request, one or more execution results responsive to the execution of the other binary inference engine. [Garg, para. 173 discloses outputting the model to a user interface for display to a user. Para. 171 discloses the model being a result of the model execution.], but modified Garg does not teach sending, to a licensing server, a validation request for a permission to execute the first binary inference engine; receiving the permission from the licensing server;
However, Park does teach sending, to a licensing server, a validation request for a permission to execute the other binary inference engine; [Park, para. 41 discloses transmitting an authentication request to a computing device that has methods and systems implemented on it. Para. 36 disclose the computing device can be a server. Para. 56 discloses the methods and systems employing neural networks] receiving the permission from the licensing server; [Park, para. 69 discloses allowing the user device to access content based on the authentication request from the security protocol. Para. 64 discloses the trustworthiness of the authentication request according to the security protocol] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine shared key of Park into the management of machine learning model package of Garg in view of Herrera, with a motivation to determine that the authentication request is trustworthy according to the first security device, a device identifier and information related to a shared key are transmitted to the user device. [Park, abstract]

Claims 9 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018111270 A1 to Garg Sunil et al., (hereafter, "Garg") in view of US 20030229605 A1 to Herrera et al., (hereafter, “Herrera”) further in view of US 20190197435 A1 to Kobayashi.
Regarding claim 9, Garg in view of Herrera teaches the method of Claim 1, but modified Garg does not teach wherein the inference engines is associated with an expiration condition.
However, Kobayashi does teach wherein the inference engines is associated with an expiration condition. [Kobayshi, para. 170 discloses a learning control unit repeatedly updates the improvements rates and selects a machine learning algorithm until the prediction performance satisfies a predetermined stopping condition.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to combine a predetermined stopping condition of Kobayashi into the management of machine learning model package of modified Garg, with a motivation to retrain the learned model until it reaches a sufficient prediction performance. [Kobayashi, para. 170]

Regarding claim 10, Garg in view of Herrera teaches the method of Claim 9, but modified Garg does not teach wherein the expiration condition is based on one or more of time or a number of executions completed by the binary inference engine.
However, Kobayashi does teach wherein the expiration condition is based on one or more of time or a number of executions completed by the binary inference engine. [Kobayashi, para. 170 discloses a machine learning algorithm performing until it satisfies a predetermined stopping condition or it has exceed a time limit]
With respect to the motivation to combine modified Garg with Kobayashi, same reasoning as in claim 9 applies.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018111270 A1 to Garg Sunil et al., (hereafter, "Garg") in view of US 20030229605 A1 to Herrera et al., (hereafter, “Herrera”) further in view of US 20190391956 A1 to Kozhaya et al., (hereafter, “Kozhaya”).
Regarding claim 16, modified Garg teaches the method of Claim 1, but modified Garg does not teach wherein accessing the instructional file comprises dynamically linking, by an application, to the instructional file at runtime. 
However, Kozhaya does teach wherein accessing the instructional file comprises dynamically linking, by an application, to the instructional file at runtime. [Kozhaya, para. 33 discloses the cognitive services deployment system leverages cloud and machine learning model containers in hosting an exchange of a variety of machine learning models and instrumenting a solution that dynamically links the best-suited machine learning model to each user data set based on an evaluation the cognitive services deployment system runs against that sample data. In another embodiment, the cognitive services deployment system utilizes a façade (simplified interface to a larger body of code) where an invocation of a selected and bound machine learning model sits outside the user's application and is executed as a just-in time request to get prediction values for the request or the outcome of a request based on data that may be sample data or real-time/production data.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Kozhaya’s system with modified Garg’s system, with a motivation to perform dynamic binding of machine learning models to cognitive services at runtime or deployment time and allow the cognitive services deployment system described herein may change a cognitive service's machine learning model over time as a user's data changes rather than before where prior systems that perform static binding during cognitive services construction that are pre-determined and only changeable by reconstructing the cognitive service. [Kozhaya, para. 32]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30AM - 4:30PM; Friday 8:00AM- 12:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434  
                                                                                                                                                                                                      /NOURA ZOUBAIR/Primary Examiner, Art Unit 2434